Citation Nr: 0917131	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
blindness due to retinal detachment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1956 to 
April 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for bilateral detached retinas was denied by an August 1986 
rating decision; the evidence submitted since August 1986 is 
neither cumulative nor redundant of evidence that was already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.

2.  The evidence fails to show that the Veteran's detached 
retinas were either caused by or began during his military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for 
bilateral detached retinas is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302 (2008).

2.  Criteria for service connection for bilateral detached 
retinas have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
bilateral detached retinas was denied by an August 1986 
rating decision which is now final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

It is noted that the RO determined in the March 2007 
statement of the case that new and material evidence had been 
submitted, and it therefore considered the Veteran's claim on 
the merits.  However, independent of the RO's conclusions, 
the Board must determine whether new and material evidence 
has been submitted.

The Veteran's claim for service connection for bilateral 
detached retinas was initially denied by an August 1986 
rating decision, which found that there was no evidence of an 
eye injury while in service and that defective vision was a 
constitutional or developmental abnormality and not a 
disability for VA purposes.  The Veteran did not appeal.

At the time of this rating decision, the evidence of record 
included service treatment records, private treatment records 
from the mid 1980s showing eye surgery to correct detached 
retinas, a VA treatment record from May 1986 showing detached 
retinas, and a July 1986 VA examination report that also 
showed detached retinas.

The Veteran's claim was previously denied in part as there 
was no evidence of an in-service eye injury.  However, since 
his claim was denied, the Veteran testified at a hearing 
before the Board in April 2008 (and described in his notice 
of disagreement) that his eye sight deteriorated while in 
service; and he recalled several instances in service when 
his retinas could have been injured.  Specifically, the 
Veteran recalled being hit in the helmet with a shovel during 
a training exercise; firing at the wrong target on a rifle 
range because his eyes were blurry; having increasing 
sensitivity to sun light as a result of being stationed in a 
guard tower; and having a problem with his vision and with 
light sensitivity when he returned home for Christmas one 
year.  The Veteran also indicated that he reported his eye 
problems to the medical officer who examined him just prior 
to separation, and he described receiving eye treatment 
within several years after his discharge from service.  

The Veteran also submitted additional private treatment 
records showing eye treatment in the early to mid 1980s, VA 
treatment records showing current eye treatment, and an 
article from an eye clinic at the University of Michigan 
which states that people with high myopia have a higher risk 
of a detached retina.

For the purpose of determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed; as such, the Veteran's testimony is presumed 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The testimony, treatment records, and medical opinion that 
have been associated with the Veteran's claims file since his 
claim was previously denied are all new in that they had not 
been previously submitted, and the Veteran's testimony is 
material in that it relates to the reason that the Veteran's 
claim was previously denied, namely that there was no in-
service eye injury.  Additionally, the Board considers this 
new evidence to provide a reasonable possibility of 
substantiating the Veteran's claim.  As such, the Veteran's 
claim is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The medical evidence of record clearly shows the presence of 
a current eye disability, as the Veteran is blind as a result 
of detached retinas in both eyes; the issue then becomes 
whether, as the Veteran contends, that his detached retinas 
were either caused by or began during his military service.  
The Veteran testified at a hearing before the Board in April 
2008 that his eyesight deteriorated while he was on active 
duty, but he was not actually diagnosed with a detached 
retina while in service.  

Service treatment records show minimal changes in the 
Veteran's visual acuity during his time in service.  At 
enlistment in 1956, the Veteran demonstrated visual acuity of 
20/200 in the right eye and 20/400 in the left eye at 
enlistment in 1956 (which was corrected by contacts to 20/30 
and 20/70 in the left and right eyes respectively), while in 
September 1958 he demonstrated visual acuity of 7/200 in the 
right eye and 5/200 in the left eye (which was correctable 
with contact lenses to 20/30 and 20/60 on the left and right 
respectively) in September 1958.  As such, with the use of 
contact lenses, the Veteran's vision actually improved 
slightly during service.

Regardless, there is no medical evidence showing that the 
Veteran actually developed an eye disability, or even sought 
treatment for an eye injury, during service.  At time of 
entry into service, the Veteran denied having ever had any 
eye trouble, and his eyes were found to be normal.  Service 
treatment records show one eye treatment in 1958 when the 
Veteran's contact lens prescriptions were updated.  However, 
no additional eye treatment is of record until the Veteran's 
separation physical in March 1959, when his eyes were found 
to be normal and no eye defects were noted.  

It is noted that this physical found that the Veteran had 
20/20 vision with normal accommodation on the left and right 
and with a normal field of vision, which is inconsistent with 
the findings of impaired vision that were contained in the 
earlier service medical records.  However, whether or not any 
eye test was accurately administered, the fact remains that 
there are no records of any treatment for an eye injury.  

The Veteran also testified that the medical officer tried to 
shine a light in his eyes at his separation physical, but 
that the light irritated his eyes to the point that he was 
unable to open them.  The Veteran reported that the doctor 
told him to get an eye examination when he got out of the 
service; but he testified that he did not follow through on 
this recommendation for a number of years following 
separation, because he did not want to jeopardize his 
employment with an eye problem.  

Instead, the Veteran reported that he first sought eye 
treatment after service at Jacobi Hospital in 1963 
(approximately 4 years after service), where he recalled 
being told that his retinas were torn in multiple places, but 
that nothing could be done at that point.  He indicated that 
he returned to the Jacobi Hospital for check-ups every six 
months for 7-8 years, until he stopped going around 1970.  
During this time, the Veteran stated that he was wearing both 
contact lenses and eyeglasses.  

Unfortunately, multiple attempts to obtain the records from 
Jacobi Hospital have been unsuccessful.  It is also worth 
noting that the Veteran has provided varying dates as to when 
he was treated at Jacobi Hospital.  For example, at his 
hearing the Veteran reported first seeking treatment at 
Jacobi in 1963 to 1970, whereas in his Form 21-4142 the 
Veteran indicated that he had been treated at Jacobi Hospital 
from 1960-1968.  There is also no evidence that any treatment 
was sought during the decade of the 1970s, as the Veteran did 
not refer to any treatment in either written or oral 
presentations.

The Veteran testified that in 1980, approximately 20 years 
after he was discharged from service, he awoke to find his 
left eye to be dark and he was diagnosed with a detached 
retina.  Of record is a surgical report from August 1980 
which is the earliest post-service treatment record 
addressing any problems with the Veteran's eyes.  The report 
show that the Veteran underwent surgery to address a retinal 
detachment in his left eye, and it was noted that the Veteran 
had been told of a retinal detachment in his right eye in the 
past that did not require surgery.  However, there is no 
indication of where or when the Veteran might have been told 
this.

At his hearing before the Board (and in his notice of 
disagreement), the Veteran recalled several experiences from 
his time in service where he believed his eyes could have 
been damaged, leading eventually to his retinas detaching.

He testified that he was struck in the helmet with a shovel 
during a field exercise, and he remembered seeing stars.  He 
reported being stationed in a guard tower for two years as a 
prison guard in New Hampshire, where he was exposed to bright 
sun light for several hours at a time as it reflected off the 
snow.  He indicated that during rifle range qualifications, 
he began having blurred vision, and he shot the wrong target, 
after which he was reportedly sent to a local hospital for an 
eye examination.  However, the Veteran reported that nothing 
was found to be wrong with his eyes, although he contends 
that the doctor did not dilate his eyes, and therefore could 
not see his retinas beginning to detach (there is also no 
evidence of this treatment).  The Veteran also recalled 
driving from New England to New York in December 1958, and he 
remembered that the sun reflected off the snow and caused his 
eyes to become increasingly sensitive to the light.  At his 
hearing, the Veteran recalled that while home, his mother 
turned on a light and he recalled crying out because light 
hurt his eyes.  However, the Veteran denied going to the 
doctor, indicating that he instead tried to sleep it off.  He 
reported that he was home for 10 days, during which time his 
problems subsided before he returned to base where he was 
separated in January 1959.  

Nevertheless, while the Veteran has alleged retinal damage at 
several points while in service, there is no medical evidence 
to corroborate his recollections.  Despite seeing a number of 
eye doctors over the last few decades, when asked at his 
hearing whether any doctor had told him that his detached 
retinas were the result of events that occurred during his 
time in service, the Veteran indicated that no doctor had 
given him a concrete statement.  The Veteran stated that one 
doctor had suggested the possibility that it had happened.  
However, when questioned further, the Veteran testified that 
Dr. Mackool had in fact not wanted to commit to a written 
opinion on that subject.  As such, there is no medical 
opinion even suggesting a link between the Veteran's current 
eye disability with his time in service; and, while the 
Veteran believes that his detached retinas are the result of 
some of the events while he was in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his detached retinas and his time 
in service.  

While it is clear that the Veteran has a current eye 
disability that has existed for several decades, the 
Veteran's claims file is void of any medical evidence showing 
the onset of any eye disability while he was in service.  The 
Veteran has reported seeking treatment for his eyes several 
years after service, but no records describing such treatment 
have ever been recovered; and the dates the Veteran reported 
seeking treatment have varied throughout his claims file.  

While the Veteran's testimony was presumed credible for the 
purpose of reopening his claim; now that the claim is 
reopened, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  The Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  The Veteran's credibility affects the 
weight to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that 
the weight and credibility of evidence "is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In this case, the Veteran maintains that he sought treatment 
for his eyes in service and several years after service, but 
no records of this reported treatment exist.  While the 
Veteran is competent to testify that he received medical 
treatment, it is noted that he is testifying to an event that 
occurred more than 40 years ago, and the credibility of his 
testimony is weakened by the fact that he cannot recall 
whether the treatment began in the year following service or 
several years after service.

Regardless, even if the Veteran did seek eye treatment 
several years after service, there is no evidence of any 
disability arising in service, and no medical opinion of 
record has been advanced suggesting that the Veteran's eye 
disability is the result of his time in service.

The Veteran's representative suggested at the Veteran's 
hearing that people with myopia, as the Veteran had been 
diagnosed with, had a higher incidence of detached retinas; 
and he printed a page off of the University of Michigan Eye 
Center website which stated that people with high myopia have 
a higher risk of detached retina.

However, while medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the treatise evidence 
submitted by the Veteran is not accompanied by the opinion of 
any medical expert, and while the article suggests that there 
may be a higher risk of a person with myopia developing 
detached retinas, the issue in this case is when did the 
retinas detach, not what was the root cause of the 
detachment.  As such, the Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

The Veteran's claims file is void of a medical opinion of 
record that even suggests that his eye disability is related 
to his time in service; and while the Veteran and his 
representative have offered compelling testimony about events 
in service; neither is medically qualified to offer an 
opinion as to the etiology of the Veteran's eye disability.  
As such, the criteria for service connection have not been 
met, and the Veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained.  
Additionally, while the Veteran reported receiving treatment 
at Jacobi Hospital in the 1960s, multiple requests to the 
hospital for records have gone unanswered.  While the Veteran 
was not provided with a VA examination, there has been no 
medical suggestion that the Veteran's eye disability may be 
related to his time in service; and therefore there is no 
need to afford him a medical examination as it will only 
result in further delaying the final adjudication of his 
appeal.  The Veteran already testified at the hearing before 
the Board that his private doctor was unwilling to commit to 
a written medical opinion on the matter.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for 
blindness due to retinal detachment is reopened.

Service connection for blindness due to retinal detachment is 
denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


